DETAILED ACTION
This action is responsive to the application No. 17/018,539 filed on September 11, 2020. The after-final amendment filed on June 28, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent Claim 1 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “performing an etch-back process on an entire surface of the capping insulation layer to reduce a thickness of the capping insulation layer across the entire surface of the capping insulation layer and to remove the second portion of the capping insulation layer, wherein the second portion of the lower insulation layer is exposed by the etch-back process” in combination with the additionally claimed features.
Regarding independent Claim 11 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “performing an etch-back process on an entire surface of the capping insulation layer to reduce a thickness of the capping insulation layer across the entire surface of the capping insulation layer and to remove the second portion of the capping insulation layer, wherein a lower part of the first portion of the capping insulation layer remains between the magnetic tunnel junction patterns after the etch-back process” in combination with the additionally claimed features. 
Regarding independent Claim 17 and claims dependent therefrom, the prior art of record neither anticipates nor renders obvious the limitation “performing an etch-back process on an entire surface of the capping insulation layer to reduce a thickness of the capping insulation layer across the entire surface of the capping insulation layer and to remove the second portion of the capping insulation layer, wherein the first portion of the capping insulation layer exposes an upper sidewall of the conductive mask patterns after performing the etch-back process” in combination with the additionally claimed features. 
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892